Citation Nr: 1206534	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO. 05-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a gastric ulcer


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board denied the Veteran's claim in October 2010. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In June 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he consistently sought treatment at VA medical centers and with VA physicians. There is a three year gap in his medical records from 2000 to 2003. These records are particularly relevant as they may contain evidence of the Veteran's symptoms and weight prior to his 2003 surgery. 

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 



It is well-established law in substance that VA must undertake all reasonable efforts to obtain all relevant governmental and non-governmental records prior to the adjudication of a claim. When such identified records have not been obtained VA must notify the claimant that it has been unable to obtain such records; and that such notification must identify the records the Secretary is unable to obtain; briefly explain the efforts that the Secretary made to obtain those records; and describe any further action to be taken by the Secretary with respect to the claim. The law also mandates that whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Therefore, the RO must obtain and associate with the claims file all outstanding VA records for the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a gastric ulcer that is not evidenced by the current record, including but not limited to, the Veteran's VA treatment records from 2000 through 2003. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder.

2. Following a reasonable amount of time or upon the Veteran's response, the RO/AMC must afford the Veteran a VA examination to ascertain the severity of his gastric ulcer. The following considerations will govern the examination:

The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination.

The examiner will conduct any appropriate interviews and clinical or medical testing, and must report the severity of the Veteran's gastric ulcer disease to include any relevant symptoms such as vomiting, hematemesis or melena, anemia, weight loss. 

The examiner must also report whether the Veteran is prescribed ulcer therapy medications and the results of such therapy.

3. The RO/AMC must then readjudicate the claim of entitlement to an increased rating for a gastric ulcer to include consideration of all of the evidence of record. 

With regard to weight loss, the RO/AMC must apply the provisions of 38 C.F.R. § 4.112.

If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


